Citation Nr: 1117073	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  05-33 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, including choroid cyst and blackouts.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to September 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  On his October 2005 Form 9, the Veteran indicated that he wanted a Board hearing.  In November 2006, however, his hearing request was withdrawn.

Historically, by rating action in November 1975 service connection for a blackout disorder was denied as it pre-existed service.  By rating action in September 1976 service connection for a blackout disorder was again denied on the basis that it pre-existed service with no evidence of any chronic disorder or injury in service which could have aggravated the preexisting disorder.  At a DRO hearing in December 1976 the Veteran reported being struck in the head by a baton and being rendered unconscious.  A transcript of this hearing is in the file.  The Board denied the claim for entitlement to service connection for a neurological disorder described as blackouts in May 1977.  In January 2005 the Veteran filed a new claim for service connection for tinnitus, and a brain cyst.  He also filed a claim for blackouts as due to a head injury.  By rating action in June 2005 service connection for tinnitus, a brain tumor, and blackout disorder were denied.

In April 2009, the Board remanded the issues of entitlement to service connection for tinnitus and residuals of a head injury, including choroid cyst and blackouts for additional development.  Following the completion of the requested development, the case was returned to the Board and is now ready for further appellate review.   

The issue of entitlement to service connection for residuals of a head injury, including choroid cyst and blackouts, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The Veteran's tinnitus is related to his exposure to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In March 2005, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, private, and VA treatment records.  The Veteran has been provided VA medical examinations.  The Veteran has not asserted, and the record does not indicate, that there are any additional obtainable pertinent records.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, given that the decision herein is favorable to the Veteran, there can be no prejudice associated with proceeding with a decision on appeal at this time.  

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, a showing of continuity of symptomatology after service will generally be necessary to establish a service connection.  

Service connection may be also granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that symptoms of tinnitus are capable of lay observation rendering a claimant competent to speak as to continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Likewise, a layperson is competent to testify about the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types and circumstances of service, as evidenced by the service records, the official history of each organization in which he served, the military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Factual Background

The Veteran claims entitlement to service connection for a blackout disorder and a choroid cyst to include as due to a traumatic head injury in service.  The Veteran also claims entitlement to service connection for tinnitus.  As indicated above, the Board is remanding the issue of entitlement to service connection for choroid cyst and a blackout disorder for additional development.  The issue of entitlement to service connection for tinnitus is addressed herein.  The pertinent evidence follows.

Service medical records include the October 1969 induction examination which includes a reported history of repeated syncope episodes.  He reported dizziness in heat and mild headaches.  The examination also revealed left ear hearing loss and normal right ear hearing.

On the July 1974 separation examination the left ear showed a slight hearing loss while the right ear hearing was normal.

At a VA examination in December 1974 the Veteran reported working in electronic communication in service.  He reported occasional left ear tinnitus.  

A March 2005 Audiology examination noted a report of a 5 to 6 month history of tinnitus averaging 3-4 times a week, lasting up to 2 minutes in duration.   A review of the STRs was negative for tinnitus in service.  The current diagnosis was left ear recurrent tinnitus.  The examiner opined that since the review of the STRs was negative for tinnitus, "it would appear that the Veteran's current left ear tinnitus occurred subsequent to separation from service, and by the Veteran's account, only over the past five to six months.  Therefore, "it is my opinion that it is less likely than not that the Veteran's current left ear tinnitus is related to military acoustic trauma and less likely than not related to military service."  

In an August 2009 VA examination the claims file was reviewed.  The Veteran reported being involved onboard ship in a riot.  He was hit on the left side of the head, and reported loss of consciousness.  However review of the service records indicate that he reported being stuck on the right side of his head and only being stunned.  There is also a letter in the claims file in which he stated that he had only been dazed with no loss of consciousness.  The examiner noted that a November 1972 treatment noted that he reported having headaches behind the right eye and rotating posteriorly for ten days starting around 1700 hours each day.  The note indicated that he had been injured by a blow to the head about a month prior.  The examination at that time was negative.  The remainder of the service records are also negative for any further headache complaints.

The Veteran reported headaches at the time of the injury with diffuse pain which he notes especially on the top of his head.  He was unable to qualify the pain.  There were no precipitating factors.  He reported dizziness since active duty which occurs almost on a daily basis usually briefly.  He reported vertigo and some nausea with it.  He reported problems with balance secondary to the dizziness.  He reported bilateral tinnitus.  

An August 2009 VA audiology examiner noted that a review of the medical records revealed the Veteran reported tinnitus began about 30 years ago and was bilateral and constant.  He separated from service in 1974 almost 35 years ago.  He had a pre-existing left ear hearing loss at induction.  There was no report of tinnitus on the enlistment or the separation examination.  The examiner opined that as there was no report of tinnitus found in the service medical records the Veteran's tinnitus was less likely than not the result of his military service.

A November 2009 audiology addendum noted that the Veteran had a very significant left ear hearing loss at enlistment.  Any occasional tinnitus reported by the Veteran first in December 1974 after separation would very likely be related to his hearing loss present at enlistment as no marked changes in hearing occurred while the Veteran was on active duty.  "Therefore, I affirm the opinion that the Veteran's claimed tinnitus is less likely as not the result of his military noise exposure."

IV.  Analysis 

The Veteran's service treatment records reveal no evidence of tinnitus during service.  The Veteran's DD Form 214 from his period of service indicates that the Veteran was a radio electronics mechanic.

The Board concedes that the record clearly shows that the Veteran served onboard ship and was exposed to significant acoustic trauma during service.  The record also shows that the Veteran entered service with a pre-existing left ear hearing disorder.  Furthermore, the Board finds that the Veteran's statements that he first experienced tinnitus during service and that he has experienced tinnitus ever since service, to be credible.  Although the August 2009 VA audiology examiner noted that there was no report of tinnitus on the enlistment or the separation examination; and opined that as there was no report of tinnitus found in the service medical records the Veteran's tinnitus was less likely than not the result of his military service.  The Board cannot overlook nor can the examiner ignore that the Veteran in December 1974, 3 months after separation, reported suffering from tinnitus.  

Given the Veteran's current diagnosis of tinnitus, the places, types and circumstances of the Veteran's service, and the Veteran's contentions of a continuity of symptomatology since service, the Board finds that the Veteran's current tinnitus, after resolving all reasonable doubt in favor of the Veteran, is related to his in-service noise exposure.  Accordingly, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.



REMAND

The Veteran claims entitlement to service connection for a blackout disorder and a choroid cyst to include as due to a traumatic head injury in service.  A summary of the relevant facts and applicable law would be helpful to the understanding of the Veteran's claim.  

Service medical records include the October 1969 induction examination which includes a reported history of repeated syncope episodes.  The Veteran indicated that he had then or has had dizziness or fainting spells, frequent or severe headache, and periods of unconsciousness.  The examining physician summarized the Veteran's reports by noting mild headaches, dizzy in heat, and repeated syncope.  Following examination, the physician noted "syncope," and one episode of fainting secondary to fever, temperature 101.  

Service treatment records reveal that the Veteran in March 1971 reported passing out three times over the weekend.  In October 1972 he reportedly passed out onboard ship.  He reported slight vertigo.  He also reported a history of passing out about 7 times a year.  This also occurred after receiving shots, and slight trauma.  Later that month he reported to sick bay with minor contusions about the head and neck and complaining of a sore shoulder resulting from a fight.  In November 1972 he was treated for severe headaches.  He reported striking the right temporal area approximately one month prior.  In October 1973 he complained of headaches subsequent to being struck in the head with a liquor bottle the previous night.  Examination revealed a 1/2 inch abrasion on the right side of his head.  

Post-service, a VA hospitalization summary in January 1976 noted that the Veteran had complained about blackouts for several years beginning in 1970 and occurring about once a year until about a month ago.  He had been seen several times in service but they could not pinpoint the cause.  The Veteran believed that it had increased in frequency subsequent to his injury in service when he reported being hit by a billy club during a riot.  The examination revealed a normal head series.  

A March 1976 VAMC psychiatric treatment summary noted that the Veteran was concerned over his blackouts.  He was noted to be very angry and volatile.  He was noted to have schizoid obsessional thinking of a confused bizarre nature and very tenuous behavioral controls.  He reported experiencing auditory and tactile supernatural contacts.

A July 1976 diagnostic impression was of encephalopathy cause undetermined, manifested by recurrent syncopate episodes since May 1971.  A psychiatric referral for blackout spells revealed an immature, anxious and frightened young man who lacked a stable self-understanding through which to deal with experiences.  

An October 1976 letter was received from A. S. Hawkey, M. D., noting that he had treated the Veteran from birth until October 23, 1975 and his records did not reveal any treatment for a blackout disorder.  

An August 2003 VAMC ENT clinic report noted episodic dizziness.  Spells occurred following head movement other times while at rest.  The Veteran reported episodes for 12 years.  He took medication without relief.   He had a history of head trauma in the 1970s.  An MRI revealed a benign looking choroid fissure cyst.

VAMC records in January and March 2004 noted reports of dizziness while standing and sometimes while turning left.  He again noted being struck in the head during service.

July 2004 VAMC records noted he had been seen with contusion of the head and right chest after passing out on Tuesday.  A history of multiple syncope episodes was noted, with no episodes for many months.

A February 2005 VAMC mental health consultation noted a history of alcohol binges; although, he had not drank in several years.  He smoked 2 packs of cigarettes a day.  The diagnoses were major depression, recurrent, severe; R/O psychosis; PTSD, combat related; R/O somatoform disorder.  The Veteran was advised to follow up with his primary care physician to evaluate whether the symptoms of dizziness were somatic in nature.

When this matter was last before the Board in April 2009, it was remanded to the RO for additional development, including VA medical examination.  In the examination request, the Board asked the examining physician to respond to several questions.  Two of these questions were whether there was clear and unmistakable evidence that the Veterans blackout disorder pre-existed the Veteran's military service, and if so, whether there was clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in severity during service beyond its natural progression.  In response to these questions, the examiner opined that there was clear and unmistakable evidence that the blackouts pre-existed his military service, noting that the Veteran had checked "Yes" on his service entrance physical examination in October 1969 to the question asking about periods of unconsciousness, and that there was not clear and unmistakable evidence that the condition did not undergo an increase in severity during service as there is no documentation as to the frequency or severity of episodes prior to entry to active duty.  First, these responses, which include a double negative, fail to provide adequate information necessary to resolve the issue.  Second, further review of the evidence, reveals that the Board asked the wrong questions given the circumstances of the case.  Specifically, the questions posed by the Board would be appropriate in a situation in which a disability was not noted on service entrance, and there was a need to determine whether the evidence was such as to overcome the "presumption of soundness."  In this case, however, the evidence is such that the presumption of soundness does not apply since syncope was clearly noted at entrance examination and is thus shown to have pre-existed service.   

Pursuant to applicable law and regulation, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2010).  Only such conditions as are recorded on examination reports are considered as "noted." 38 C.F.R. § 3.304(b) (2010).


A preexisting injury or disease will be considered to have been aggravated during active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in disability during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

Given that syncope was clearly noted at entrance examination and thus pre-existed service, and given that the service treatment records document episodes of syncope during service, the critical questions are whether it is as likely as not that there was an increase in that disability during service versus temporary or intermittent flare-ups, and if so, whether such increase were clearly and unmistakably(obviously or manifestly) due to the to the natural progress of the disease.  

The "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The Board notes that the April 2009 medical opinions regarding the Veteran's residuals of a head injury, to include syncope, were based upon the inaccurate finding that the Veteran's syncope was not noted upon entrance examination, and as such failed to provide adequate information necessary to resolve the issue.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, the Boards finds that an additional VA medical opinion is required in order to determine whether there is any current residuals of a head injury, including choroid cyst and blackouts.  It is determined that a current medical examination is necessary for a fully informed evaluation of the claim on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an appropriate VA medical examination to determine the nature and etiology of any current residuals of a head injury, if any, including choroid cyst and blackouts.  

The claims file and a separate copy of this remand must be made available to the examiner in connection with the examination review.  Any further indicated special tests and studies should be conducted.

Based on the examination and review of the record, the examiner should address the following questions:   

(1) Is it at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing syncope disorder (shown on service entry examination) underwent an increase in severity during service versus temporary or intermittent flare-ups?

(2) If so, was the increase in severity clearly and unmistakably(obviously or manifestly) due to the natural progress of the disease.  

(3)  Is it at least as likely as not that the Veteran has any current disability, to include choroid cyst, blackouts, and syncope and that can be attributed to the head injury that he sustained in service.  If so, please describe that disability.  

A complete rationale should be provided by the VA medical examiner that is fully supported by reference to the veteran's medical records, sound medical principals, and any medical literature that would apply.  If an opinion cannot be provided without resort to speculation, the examiner should provide a complete rationale as to why such an opinion cannot be provided. 

2.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed, and pursue any development required by the record at hand, including further medical opinions.  In particular, review the requested medical report and required medical opinions to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, implement corrective procedures.  In particular, the VBA AMC should verify that a complete rationale for any medical opinion provided has been included in the medical report.  

The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development deemed essential in addition to that specified above, readjudicate the claim of entitlement to service connection for acne.  If the benefit requested on appeal is not granted to the veteran's satisfaction, issue a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations pertinent to the claim currently on appeal.  A reasonable period of time for a response should be afforded.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals














Department of Veterans Affairs


